DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 12/15/2021, claims 1-20 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraf et al (US 9,846,989) in view of Little et al (US 2007/0243934) and Gagner et al (US 2012/0315981).
In Regards to claims 1 and 12 Saraf discloses:
a processor (9:5-30); and 

a memory device that stores a plurality of instructions that, when executed by the processor (9:5-30), cause the processor to: 

determine a second electronic gaming machine from a plurality of electronic gaming machines in an idle state (2:41-55, the casino gaming system 104 monitors the wagering game machines 108 to determine whether any of the wagering game machines 108 are idle), and 

cause a display device to display a benefit associated with completing a task at the second electronic gaming machine (4:27-67, a notification alerts the player that he/she can reserve the idle wagering game machine and will receive five dollars in free credits for reserving the idle wagering game machine and subsequently playing the idle wagering game machine).

However, Saraf does not specifically disclose that:
the determination is based on a location of at least the second electronic gaming machine relative to a location of the first electronic gaming machine, or the determining and displaying of the benefit is responsive to a completion of a qualified gaming session at a first electronic gaming machine. 

Gagner discloses that:
the determination is based on a location of at least the second electronic gaming machine relative to a location of the first electronic gaming machine (paragraph [0046], wagering game server provides a map of idle and available gaming devices relative to the position of the wagering game 160B).

Little discloses that:
a benefit is displayed in responsive to a completion of a qualified gaming session at a first electronic gaming machine (paragraph [0051], external content is provided to the gaming machine in response to a trigger including a player cashing out (i.e., a player completing a gaming session)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate locating as taught by Gagner and the promotion trigger as taught by Little into the gaming system as taught by Saraf in order enhance the player's gaming experiences, thereby provide game operators the ability to maximize their operating profits (Little, paragraph [0011], paragraph [0022]).

In Regards to claims 2 and 13 Saraf, Gagner and Little disclose that which is discussed above. Further, Saraf does not specifically disclose that:
the completion of the qualified gaming session at the first electronic gaming machine comprises any of a player logging out of the first electronic gaming machine, and the player cashing out a credit balance of the first electronic gaming machine.

Little discloses that: completion of a qualified gaming session at a first electronic gaming machine comprises any of a player logging out of the first electronic gaming machine, and the player cashing out a credit balance of the first electronic gaming machine (paragraph [0051], external content is provided to the gaming machine in response to a trigger including a player cashing out (i.e., a player completing a gaming session)).


In Regards to claims 3 and 14 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses that:
the determination of the second electronic gaming machine is based on any of a duration each of the plurality of electronic gaming machines have been in the idle state, a historic gaming data of a player, a set of electronic gaming machines associated with the player, and a set of electronic gaming machines associated with a gaming establishment operator (2:41-55, casino gaming system 104 monitors credit meters associated with the wagering game machines 108, cash-out activity at the wagering game machines 108, whether a player tracking card has been or is currently being used at the wagering game machines 108, etc. to determine if the gaming machines are in fact idle).

In Regards to claims 4 and 15 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses that:
when executed by the processor responsive to the completion of the qualified gaming session at the first electronic gaming machine by an unidentified player, the instructions cause the processor to cause a benefit identifier associated with completing the task at the second electronic gaming machine to be provided to the unidentified (6:30-65, the hosted gaming system publishes a list of idle wagering game machines to a website, to an application that can be accessed on a mobile device, etc. Additionally, in some embodiments, the hosted gaming system manipulates the list using various algorithms. For example, the hosted gaming system can place only low-performing idle wagering game machines on the list in an attempt to increase gameplay on the low-performing idle wagering game machines. Additionally, the hosted gaming system can provide greater incentives for low-performing wagering game machines, the player can reserve the idle wagering game machine by …entering a unique code).

In Regards to claims 5 and 16 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses that:
when executed by the processor responsive to the task being completed at the determined second electronic gaming machine by a player associated with the first qualified gaming session, the instructions cause the processor to cause the benefit to be made available to that player (4:27-67, the player receives free credits for reserving the idle wagering game machine and subsequently playing the idle wagering game machine).

In Regards to claims 6 and 17 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses that:
the benefit comprises any of a quantity of monetary credits, a quantity of non-monetary credits, a quantity of promotional credits, a quantity of player tracking points, and a quantity of free plays of a game (4:66 – 5:12, the incentives can include, free plays, credit on the idle wagering game machine, bonus games enhancements, provide greater odds for the game (e.g., a modified pay table), new game elements, access to improved avatars, etc.) Incentives independent of a game on the idle wagering game machine (e.g., coupons for food, entertainment, drinks, or any other casino hospitality item or service)).

In Regards to claims 7 and 18 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses that:
the qualified gaming session is associated with any of at least a threshold amount of funds being wagered at the first electronic gaming machine, at least a threshold average wager amount per wager placed at the first electronic gaming machine, and at least a threshold amount of time placing wagers at the first electronic gaming machine (8:28-34, it is determined that the player is playing a first wagering game machine. This can be determined by a player logging into the first wagering game machine, the player inserting a tracking card at the first wagering game machine, the player's credit card used at the wagering game machine, proximity of the player's mobile device to the wagering game machine, etc.).

In Regards to claims 8 and 19 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses that:
a first player identified at the first electronic gaming machine is associated with a first task at the determined second electronic gaming machine and a second, different player identified at the first electronic gaming machine is associated with a second, different task at the determined second electronic gaming machine (6:66 – 7:10, , players can choose to be notified only about wagering game machines having certain games (e.g., video poker, video blackjack, slot games, etc.), certain themes, certain types of wagering game machines (e.g., wagering game machines with greater or less player interactivity), wagering game machines with mechanical reels, wagering game machines with high or low volatility, wagering game machines made by a specific manufacturer or group of manufacturers, wagering game machines only in a casino that they are currently in, etc., i.e., a first player with preferences for video poker and a second player with preferences for video blackjack would be required to perform different games at the second game device).

In Regards to claims 9 and 20 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses that:
a first gaming session at the first electronic gaming machine qualifies as the qualified gaming session for a first identified player and the first gaming session at the first electronic gaming machine does not qualify as the qualified gaming session for a second, different identified player (6:1-42, hosted gaming system matches the player preferences to idle wagering game machines that match the player information, i.e., only the first player playing the first gaming machine during the first session qualifies for the second gaming machine incentive).

In Regards to claim 10 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses:
a processor (9:5-30); and 

a memory device that stores a plurality of instructions that, when executed by the processor (9:5-30), cause the processor to: 

at a first electronic gaming machine at a first point in time, determine a second electronic gaming machine to promote, wherein the second electronic gaming machine is selected from a first plurality of electronic gaming machines idle at the first point in time (6:1-42, the hosted gaming system matches the player preferences to idle wagering game machines that match the player information, i.e., a first player playing a first gaming machine is matched with a second gaming device) and 

at the first electronic gaming machine at a second, subsequent point in time, determine a third electronic gaming machine to promote (6:1-42, the hosted gaming system matches the player preferences to idle wagering game machines that match the player information, i.e., a first player playing a first gaming machine is matched with a third gaming device after a subsequent play of the first machine), 

wherein the third electronic gaming machine is selected from a second, different plurality of electronic gaming machines idle at the second point in time (2:41-55, the casino gaming system 104 can monitor credit meters associated with the wagering game machines 108, cash-out activity at the wagering game machines 108, whether a player tracking card has been or is currently being used at the wagering game machines 108, etc., i.e., a the machines which are classified as idle would inherently change as machines are utilized) and 

However, Saraf does not specifically disclose that:
the determination is based on a location of each of the first plurality of electronic gaming machines idle at the first point in time relative to a location of the first electronic gaming machine, 
 the determining is responsive to a completion of a qualified gaming session at a first electronic gaming machine, or the determination is based on a location of each of the second plurality of electronic gaming machines idle at the second point in time relative to the location of the first electronic gaming machine.

Gagner discloses that:
the determination is based on a location of each of the first plurality of electronic gaming machines idle at the first point in time relative to a location of the first electronic gaming machine (paragraph [0046], wagering game server provides a map of idle and available gaming devices relative to the position of the wagering game 160B, i.e., a first player playing a first gaming device at a first time), and 

the determination is based on a location of each of the second plurality of electronic gaming machines idle at the second point in time relative to the location of the first electronic gaming machine (paragraph [0046], wagering game server provides a map of idle and available gaming devices relative to the position of the wagering game 160B, i.e., the first player playing a second gaming device at a second time).

Little discloses that:
the determining is responsive to a completion of a qualified gaming session at a first electronic gaming machine (paragraph [0051], external content is provided to the gaming machine in response to a trigger including a player cashing out (i.e., a player completing a gaming session)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate locating as taught by Gagner and the promotion trigger as taught by Little into the gaming system as taught by Saraf in order enhance the player's gaming experiences, thereby provide game operators the ability to maximize their operating profits (Little, paragraph [0011], paragraph [0022]).

In Regards to claim 11 Saraf, Gagner and Little disclose that which is discussed above. Saraf further discloses that:
the second plurality of electronic gaming machines idle at the second point in time comprises an electronic gaming machine included in the first plurality of electronic gaming machines idle at the first point in time (2:41-55, casino gaming system 104 can monitor credit meters associated with the wagering game machines 108, cash-out activity at the wagering game machines 108, whether a player tracking card has been or is currently being used at the wagering game machines 108, etc., i.e., the monitored gaming devices are capable of remaining idle and included in the identified idle gaming machines a second time).

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art references discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715